Citation Nr: 1235748	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 70 for posttraumatic stress disorder (PTSD), effective July 10, 2009.  

4.  Entitlement to an initial compensable rating for sexual dysfunction.

5.  Entitlement to special monthly compensation, due to the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  He had service in the Republic of Vietnam from December 1969 to November 1970.  In Vietnam, his primary military occupational specialty was that of armor crewman.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in November 2009 and March 2010.  

In April 2012, during the course of the appeal, the Veteran claimed entitlement to service connection for the residuals of a traumatic brain injury, including headaches and dizziness.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  It is referred to the RO, however, for appropriate action.


FINDINGS OF FACT

1.  The presence of a chronic, identifiable sleep disorder has not been established.  

2.  Hypertension was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

3.  The preponderance of the evidence is against a finding that the Veteran's hypertension is proximately due to or has been aggravated by his service-connected PTSD.  
4.  The Veteran's PTSD has been productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

5.  The Veteran's sexual dysfunction is manifested in part by erectile dysfunction.

6.  The preponderance of the evidence is against a finding that the Veteran experiences the loss of use of a creative organ.  


CONCLUSIONS OF LAW

1.  The claimed sleep disorder, including sleep apnea, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for secondary service connection for a sleep disorder, including sleep apnea, have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).

3.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  The criteria for secondary service connection for hypertension have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).

5.  The criteria have not been met for a rating in excess of 70 percent for PTSD.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).  

6.  The criteria for an initial 20 percent rating for sexual dysfunction have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.115b, Diagnostic Code 7522 (2011).

7.  The criteria for entitlement to special monthly compensation, due to the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k), 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the following claims:  entitlement to service connection for a sleep disorder; entitlement to service connection for hypertension; entitlement to an increased rating for PTSD; entitlement to an increased rating for sexual dysfunction; and entitlement to special monthly compensation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In 2009, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the applications.  Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  Finally, VA set forth the criteria for entitlement to special monthly compensation.   
Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by Dr. L. P. L. from June 1998 to May 2009; records reflecting the Veteran's VA treatment from January 2003 to May 2012;an October 2009 report from Dr. T. S.; and multiple medical articles, primarily taken from the internet from December 2008 to December 2009.  

In September 1971, January 1999, February 2006, July 2007, September 2009, and March 2010, VA examined the Veteran to determine the nature and etiology of any sleep disorder or hypertension found to be present.  VA also examined him to determine the extent of impairment attributable to his service-connected PTSD and sexual dysfunction.  In regard to his sexual dysfunction, VA examined the Veteran to determine whether or not he had lost the use of a creative organ.  

Generally, the VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  
In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Service Connection Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his sleep disorder and hypertension are, primarily, the result of his service-connected PTSD .  Therefore, he maintains that service connection is warranted for each disorder on a secondary basis.  However, after carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, that portion of the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he had, and has had, difficulty sleeping in and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, he is, generally, not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive, as to whether the Veteran's claimed disorders are related to service.  . 38 C.F.R. § 3.159(a). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Sleep Disorder

As noted above, the Veteran does not contend, and the evidence does not show that a sleep disorder, claimed as sleep apnea, was manifested in service.  Indeed, the Veteran's service treatment records are negative for such a disorder, and during his January 1969 service entrance examination and his May 1971 service separation examination, he responded in the negative, when asked if he then had, or had ever had, shortness of breath or frequent trouble sleeping.  

During the Veteran's February 2006 and July 2007 VA psychiatric examinations, it was noted that the appellant was taking Trazodone for sleep problems.  However, they were associated with the Veteran's service-connected PTSD, and there was no evidence that they were otherwise associated with a chronic, identifiable sleep disorder, including sleep apnea.  Nevertheless, in March 2010, VA examined the Veteran to determine whether he had a sleep disorder, including sleep apnea.  

In December 2009, the Veteran presented medical articles discussing a possible relationship between sleep breathing disorders and PTSD.  However, those articles offered no firm conclusions in that regard.  Moreover, none of the articles discussed the Veteran's specific case.  To date, the Veteran has presented no competent, objective evidence of a relationship between his hypertension and his service-connected PTSD.  Nevertheless, in March 2010, VA examined the Veteran to determine if he had sleep apnea which was proximately due to, or had been aggravated by, his service-connected PTSD.  

During the March 2010 VA examination, the Veteran provided no information and did not recall ever being tested for or suspected of having sleep apnea.  The examiner acknowledged that he did not sleep well and that he took Trazodone to help him sleep.  It was noted that the Trazodone had been prescribed by the VA PTSD/Mental Health Clinic.  In this regard, the examiner noted that the Veteran's sleep history was not consistent with sleep apnea but was consistent with restless sleep and difficulty falling asleep frequently associated with PTSD.  Indeed, the examiner concluded that it was less likely than not that the Veteran did not have a sleep disorder, including sleep apnea, independent of his sleep problems associated with PTSD.  In fact, the examiner noted that the Veteran had never been treated or evaluated for sleep apnea, and it was doubtful that he even had such a disorder.  

In sum, the preponderance of the evidence is against a finding that the Veteran has a chronic, identifiable sleep disorder independent of his sleep problems associated with PTSD.  Absent such a finding, the Veteran does not meet the criteria for service connection.  Therefore, service connection for a sleep disorder, including sleep apnea, is not warranted, and, to that extent, the appeal is denied.


Hypertension

Again, the Veteran does not contend, and the evidence does not show that hypertension was manifested in service.  Indeed, his service treatment records are negative for such a disorder, and during his January 1969 service entrance examination and his May 1971 service separation examination, he responded in the negative, when asked if he then had, or had ever had, high or low blood pressure.  Moreover, during his service entrance examination, his blood pressure reading was 138/72, during his service separation examination, it was 110/70.  

During a VA examination in September 1971, two months after the Veteran's separation from service, his blood pressure was 132/80, and there was no evidence of hypertension or any significant cardiovascular abnormality.  

Hypertension was first noted during treatment by Dr. L. P. L. in September 2000.  The Veteran's blood pressure was 180/102 and 180/98, and he was prescribed Ziac, a medication used to treat hypertension.  That diagnosis was confirmed during VA treatment in January 2003, when the Veteran's blood pressure was 176/88.  More recent VA treatment records, such as that dated in January 2006, also confirm the diagnosis.  At that time, his blood pressure was 136/90, and it was noted that he was taking Lisoprinil, a medication also used to treat hypertension.  

In December 2009, the Veteran presented medical articles discussing a possible relationship between hypertension and PTSD.  As above, however, the articles offered no firm conclusions in that regard.  Moreover, none of the articles discussed the Veteran's specific case.  To date, the Veteran has presented no competent, objective evidence of a relationship between his hypertension and his service-connected PTSD.  Nevertheless, in March 2010, VA examined the Veteran to determine if the Veteran's hypertension was proximately due to, or had been aggravated by, his service-connected PTSD.  

During the March 2010 VA examination, it was noted that the Veteran had a 10 to 12 year history of hypertension.  The examiner stated that there was no known specific cause for hypertension, including any mental health disorder.  Therefore, the examiner concluded that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his PTSD.  In addition, the examiner found that the Veteran had no complications of his hypertension.  Therefore, the VA examiner also concluded that it was less likely than not that the Veteran's hypertension had been aggravated by his service-connected PTSD.  

In sum, the preponderance of the evidence is against a finding of a nexus between the Veteran's service-connected PTSD and his hypertension.  Absent such a nexus, the Veteran does not meet the criteria for secondary service connection.  Therefore, service connection for hypertension is not warranted, and the appeal is denied.  

Additional Considerations

In arriving at the foregoing decisions, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claims.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for his service-connected PTSD and sexual dysfunction.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

PTSD

PTSD is rated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted for PTSD, when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted for PTSD, when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In this regard, the Board notes that the nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2011).  

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

A review of the evidence discloses that from May 2009 through June 2010, the Veteran has received individual and group therapy for his PTSD.  During those sessions, his primary PTSD manifestations have been impaired sleep with nightmares, intrusive thoughts, flashbacks, a flat affect, a depressed mood, psychomotor retardation, guilt, and intermittent suicidal thoughts.  While those manifestations have been productive of diminished occupational skills as an insurance salesman, he has been employed for many years.  He feels bad about not being able to develop a relationship with a woman, but the evidence shows that he does interact with others, not only at work but socially on the golf course.  Moreover, there is no evidence that his PTSD interferes with his ability to perform the activities of daily living.  Although he lives alone, he remains well-nourished at 71 inches tall and 230 pounds, and his hygiene remains fair.  In addition, his treatment records show that he is alert and oriented with, generally, logical thought processes; clear, spontaneous speech; and no delusions or hallucinations.  Nevertheless, in September 2009, VA examined the Veteran to determine the extent of impairment attributable to his PTSD.  

The VA examination tended to show the primary PTSD manifestations noted above, and the Veteran was able to maintain his attention and concentration throughout the interview.  Although he reported suicidal ideation, he retained hope for a better tomorrow, and the examiner did not find the Veteran to be in imminent danger.  Due to the Veteran's rather significant symptomatology, however, the examiner assigned a GAF of 46, which is consistent with serious impairment in social, occupational, or school functioning.  

While the Veteran continues to experience serious impairment from his PTSD, the VA examination report is consistent with the VA treatment records in that it remains negative for gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of the Veteran hurting himself or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.

On balance, the foregoing findings are consistent with no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such deficiencies meet or more nearly reflect the criteria for the 70 percent rating currently in effect.  Accordingly, that rating is confirmed and continued, and the appeal is denied.

Sexual Dysfunction

Currently, there is no diagnostic code specifically applicable to rating sexual dysfunction.  In such cases, the condition at issue is rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran experiences erectile dysfunction which is rated as a deformity of the penis with loss of erectile power.  A 20 percent rating is warranted for that disorder.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

A review of the evidence, such as the report of Veteran's September 2009 VA examination, shows that he has a long history of sexual dysfunction, manifested by decreased libido and a history of erectile dysfunction which has been aggravated by his service-connected PTSD.  In this regard, VA outpatient records show that since May 2010, he has been taking medication for erectile dysfunction.  While he does not demonstrate any deformity of the penis, the VA rating schedule does not require that all findings specified be present in all cases.  38 C.F.R. § 4.21 (2011).  Indeed, the foregoing history and the fact that the Veteran is receiving treatment for erectile dysfunction meet or more nearly approximate the criteria for a 20 percent schedular evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  At the very least, there is an approximate balance of evidence both for and against the claim that his erectile dysfunction meets the criteria for the 20 percent rating.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  Accordingly, the appeal is allowed on that basis.

Additional Considerations

In arriving at the foregoing increased rating decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD and sexual dysfunction.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD or sexual dysfunction.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for either disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD or sexual dysfunction present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


Special Monthly Compensation

Finally, the Veteran seeks entitlement to special monthly compensation.  Special monthly compensation is a higher rate of compensation, which is warranted in certain situations, such as the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  

In males, the loss of a creative organ is shown by the acquired absence of one or both testicles (other than undescended testicles).  The loss of use of one testicle will be established when examination by a board finds that: 

(a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or 

(b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or 

(c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa. 

38 C.F.R. § 3.350(a)(1)(i).  

(ii) When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted. 

38 C.F.R. § 3.350(a)(1)(ii).  

Loss or loss of use traceable to an elective operation performed subsequent to service, will not establish entitlement to the benefit.  If, however the operation after discharge was required for the correction of a specific injury caused by a preceding operation in service. it will support authorization of the benefit.  When the existence of disability is established meeting the above requirements for nonfunctioning testicle due to operation after service, resulting in loss of use, the benefit may be granted even though the operation is one of election. An operation is not considered to be one of election where it is advised on sound medical judgment for the relief of a pathological condition or to prevent possible future pathological consequences. 

38 C.F.R. § 3.350(a)(1)(iii).  

Atrophy resulting from mumps followed by orchitis in service is service connected.  Since atrophy is usually perceptible within 1 to 6 months after infection subsides, an examination more than 6 months after the subsidence of orchitis demonstrating a normal genitourinary system will be considered in determining rebuttal of service incurrence of atrophy later demonstrated.  Mumps not followed by orchitis in service will not suffice as the antecedent cause of subsequent atrophy for the purpose of authorizing the benefit. 

38 C.F.R. § 3.350(a)(1)(iv).  

In this case, the Veteran contends that his loss of use of a creative organ is attributable to his service-connected sexual dysfunction.  He states that he is unable to establish a relationship with a woman due, in part, to that disorder.  Therefore, he maintains that special monthly compensation is warranted.  

Although the Veteran does have sexual dysfunction, there is no evidence that it is associated with atrophy or a reduction in the size of one or both testes; the result of or incidental to any surgery; or associated with any absence of spermatozoa.  In addition, VA laboratory testing, such as that performed in July 2011, shows that the Veteran's levels of testosterone and the follicle stimulating hormone are within normal limits.  While the evidence, such as the report of his September 2009 VA examination, show that his erectile dysfunction is associated with his service-connected PTSD, it is being treated with medication, and there is no competent evidence that it is associated with any trauma to the Veteran's genitals.  In the absence of such findings, the Veteran does not meet the criteria for loss of use of a creative organ.

In his April 2010 Notice of Disagreement, the Veteran's representative stated that the Veteran had not had any relationships due to his sexual dysfunction.  Although the Veteran has expressed frustration in being unable to establish a relationship with a woman, he does not attribute that situation to his erectile dysfunction in any of his treatment records or in the report of his VA examinations.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim that his sexual dysfunction precludes him from establishing a relationship with a woman.

Inasmuch as the preponderance of the evidence is against a finding that the Veteran has lost the use of a creative organ, he does not meet the criteria for special monthly compensation.  Accordingly, special monthly compensation is not warranted, and to that extent, the appeal is also denied.  


ORDER

Entitlement to service connection for a sleep disorder, including sleep apnea, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 70 percent for PTSD is denied.   

Entitlement to an initial 20 percent rating for erectile dysfunction is granted subject to the law and regulations governing the award of monetary benefits.


Entitlement to special monthly compensation, due to the loss of use of a creative organ is denied.  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


